 
 
IV 
111th CONGRESS 
1st Session 
H. CON. RES. 121 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2009 
Mr. Broun of Georgia (for himself, Mr. Westmoreland, Mr. Forbes, Mr. Pence, Mr. Gingrey of Georgia, Mr. Franks of Arizona, Mr. Jordan of Ohio, Mr. Wamp, Mr. Lamborn, Mr. Gohmert, Mr. Marchant, Mr. Carter, Mr. Akin, and Mr. McCotter) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Encouraging the President to designate 2010 as The National Year of the Bible. 
 
 
Whereas the Bible has had a profound impact in shaping America into a great Nation; 
Whereas deep religious beliefs stemming from the Old and New Testament of the Bible have inspired Americans from all walks of life, especially the early settlers, whose faith, spiritual courage, and moral strength enabled them to endure intense hardships in this new land; 
Whereas many of our Presidents have recognized the importance of God and the Bible, including George Washington; Franklin D. Roosevelt; Harry Truman; John F. Kennedy; Ronald Reagan, who declared 1983 as The National Year of the Bible; and especially Abraham Lincoln, whose 200th Birthday Celebration in 2009 highlighted freedom for the slaves; 
Whereas shared Biblical beliefs unified the colonists and gave our early leaders the wisdom to write the Declaration of Independence and the Constitution of the United States, both of which recognized the inherent worth, dignity, and inalienable rights of each individual, thus unifying a diverse people with the right to vote, and the freedoms of speech and vast religious freedoms, which inspired courageous men like Dr. Martin Luther King Jr. to lead the Civil Rights Movement; 
Whereas the Bible has been the world's best selling book since it was first published in English in 1526, and has influenced more people than any other book; 
Whereas the Bible has been a cornerstone in the development of Western civilization, influencing the nations in the areas of history, law, politics, culture, music, literature, art, drama, and especially moral philosophy; 
Whereas the Bible, used as a moral guide, has inspired compassion, love for our neighbor, and the preciousness of life and marriage, and has stimulated many benevolent, faith-based community initiatives and neighborhood partnerships that have healed and blessed our families, communities, and our entire Nation, especially in times of war, tragedy, and economic and social crisis; 
Whereas the Bible has inspired acts of patriotism that have unified Americans, commemorated through shared celebrations such as Dr. Martin Luther King Jr. Day, Presidents Day, Memorial Day, Independence Day, Labor Day, Thanksgiving, and Christmas; and 
Whereas 2010 is an appropriate year to designate as The National Year of the Bible: Now, therefore, be it  
 
That the President is encouraged— 
(1)to designate an appropriate year as The National Year of the Bible; and 
(2)to issue a proclamation calling upon citizens of all faiths to rediscover and apply the priceless, timeless message of the Holy Scripture which has profoundly influenced and shaped the United States and its great democratic form of Government, as well as its rich spiritual heritage, and which has unified, healed, and strengthened its people for over 200 years. 
 
